 

Exhibit 10.1

 

 [tm2033928d1_ex10-1img001.jpg]  

 

November 9, 2020

 

William Geist

 

Re:        Employment Agreement

 

Dear Will:

 

Quanterix Corporation (the “Company”) is pleased to offer you the full-time
position of Chief Operating Officer, reporting to me. Your start date will be on
or before November 16, 2020. We are excited about the prospect of you joining
our team.

 

1.                  Base Salary: The Company will pay you a salary at an annual
rate of $400,000.00, paid at a bi-weekly rate of $15,384.62, subject to periodic
review and adjustment at the discretion of the Company.

 

2.                  Bonus: You will be eligible to receive an annual performance
bonus beginning with the Company’s 2021 performance year. Your annual bonus
target will be up to $200,000.00 (the “Target Bonus”). The actual amount earned
will be subject to the achievement of the metrics and goals established by the
Company. The annual bonus will be subject to approval by and adjustment at the
discretion of the Company, and the terms of any applicable bonus plan or award.
You must be actively employed by the Company on the date the annual bonus is
paid to receive the bonus.

 

3.                  Benefits: You will be eligible to participate in the
employee benefits and insurance programs generally made available to its
full-time employees, including medical insurance, dental insurance, 401K Plan
and match, ESPP, Flexible Spending Account, term life insurance, and short and
long term disability insurance. Details of these benefits programs, including
mandatory employee contributions, will be made available to you when you start.
You also will be eligible to receive paid vacation time. You will be eligible
for up to 20 days of paid vacation per year, which shall accrue on a prorated
basis. Other provisions of the Company’s vacation policy are set forth in the
policy itself.

 



 

 

 

William Geist

Employment Agreement

Page 2

 

4.                  Sign-On Equity Award: You will be eligible to receive a
sign-on equity award consisting of 40,045 restricted stock units (RSUs). Your
RSUs will vest over three (3) years, with one-third vesting on the first
anniversary of your actual start date. The remainder will vest ratably on a
monthly basis over the next two years. Your award will also be subject to the
terms of our 2017 Employee, Director and Consultant Equity Incentive Plan and
the Company’s form of award agreements. 

 

5.               Sign-On Cash Payment: As further inducement to joining our
Company and in consideration of amounts forfeited by leaving your present
position, you will be eligible to receive a sign-on cash payment in the amount
of $530,000.00, with $200,000.00 payable as soon as practicable after your
actual start date and the balance of $330,000.00 payable on February 28, 2021.
You will be required to repay 50% of your sign-on cash payment should you
voluntarily terminate your employment with the Company without Good Reason (as
defined below) within one year of your start date.

 

6.               Long Term Equity Incentive Award: You will also be eligible to
receive an annual equity grant as part of the Company’s next long term equity
incentive award cycle, which we expect to commence in the first quarter of 2021.
The Company will target a grant date fair value of the annual equity awards of
up to $800,000.00. The value of your award will be discretionary and will be
subject to your achievement of the metrics and goals established by the Company.
Your equity grant will be subject to valuation methodologies and other terms and
conditions applicable to other similarly situated executives of the Company, and
will be subject to Compensation Committee approval.

 

7.               Relocation. In connection with your employment with the
Company, you will be required to relocate to the Greater Boston, Massachusetts
area by July 1, 2021. The Company will reimburse your reasonable relocation
expenses (including costs related to the packing, moving, and unpacking of your
household goods, personal effects and automobiles, travel expenses, up to two
(2) house hunting trip for you and your spouse, up to three (3) months temporary
housing expenses, and closing costs and commissions on the sale of your current
home, but not including any loss on the sale of your home) (the “Relocation
Expenses”). The Company will pay you an additional amount sufficient to cover
any taxes based on payments and reimbursements made to you under this Section
such that the net amount retained after-tax by you is equal to the amount of
such payments and reimbursements in their non-taxable form (the “Relocation
Gross-Up”). The Relocation Gross-Up will be paid in accordance with the normal
payroll practices of the Company and, to the extent required, in accordance with
any applicable provision of Code Section 409A. Without limiting the generality
of the foregoing, all payments under this Section will be made in accordance
with policies established by the Company from time to time and be subject to
receipt by the Company of receipts and other appropriate documentation. You will
be required to repay 50% of the amounts paid to you under this Section should
you voluntarily terminate your employment with the Company without Good Reason
(as defined below) within one year of your start date.

 



 

 

 

William Geist

Employment Agreement

Page 3

 

8.               At-Will Employment; Accrued Obligations: Your employment is “at
will,” meaning you or the Company may terminate your employment at any time for
any or no reason. In the event of the termination of your employment for any
reason, the Company shall pay you the “Accrued Obligations,” defined as (1) your
base salary through the date of termination; (2) an amount equal to the value of
your accrued unused vacation days; (3) the amount of any expenses properly
incurred by you on behalf of the Company prior to any such termination and not
yet reimbursed; and (4) to the extent not theretofore paid or provided, any
other amounts or benefits required to be paid or provided or which you have
earned under any plan or agreement of or with the Company through the date of
termination.

 

9.               Severance: Without limiting the at-will nature of your
employment relationship, if the Company terminates your employment without
Cause, or if you resign for Good Reason, the Company shall provide you with the
following termination benefits (the “Termination Benefits”):

  

(a)Salary Continuation Payments. Continuation of your base salary for a period
of twelve (12) months after the date of termination (the “Severance Period”) at
the salary rate then in effect.

 

(b)Target Bonus. An amount equal to your applicable annual target bonus for the
year of termination, paid in one lump sum on the Company’s next
regularly-scheduled payroll date following the effective date of the separation
agreement described below.

 

(c)Equity Acceleration. Notwithstanding anything to the contrary in any
applicable equity plan or award agreement, outstanding but unvested equity
awards that would have vested during the Severance Period had you remained
employed during such time shall accelerate and become fully-vested and
exercisable as of the later of (A) the termination date, or (B) the effective
date of the separation agreement described below.

 



 

 

 

William Geist

Employment Agreement

Page 4

 

(d)Health Benefits Continuation. Continuation of group health plan benefits to
the extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with the cost of the regular premium for such benefits shared
in the same relative proportion by the Company and you as in effect on the date
of termination until the earlier of (i) the end of the Severance Period; or (ii)
the date you become eligible for health benefits through another employer or
otherwise become ineligible for COBRA (“Health Benefits Continuation Payments”).
Notwithstanding the above, (x) in the event that the Severance Period extends
beyond eighteen (18) months following your date of termination, or (y) if the
Company otherwise determines in its sole discretion that it cannot provide the
foregoing Health Benefits Continuation Payments without potentially violating
applicable law (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), the Company shall in lieu thereof provide to you a taxable
monthly payment in an amount equal to the Company’s portion of the monthly COBRA
premium (as described above) that you would be required to pay to continue your
group health coverage in effect on the date of your termination (which amount
shall be based on the premium for the first month of COBRA coverage), which
payments shall be made on the last day of each month regardless of whether COBRA
continuation coverage remains available (i.e., in the event that the Severance
Period extends beyond eighteen (18) months following your date of termination)
and shall end on the earlier of (1) the end of the Severance Period, (2) the
date you become eligible for health benefits through another employer or
otherwise become ineligible for COBRA; or (3) the last day of the twenty-fourth
(24th) calendar month following your termination date.



 

If the Company terminates your employment without Cause, or if you resign for
Good Reason, and the effective date of such termination occurs within the 90 day
period immediately preceding or the twelve (12) month period immediately
following a Change-in-Control (such period the “Change-in-Control Period” and
such termination a “Change-in-Control Termination”), then in addition to the
Termination Benefits set forth immediately above:

 

Equity Acceleration. Notwithstanding anything to the contrary in any applicable
equity plan or award agreement, all of your outstanding but unvested equity
awards shall accelerate and become fully-vested and exercisable as of the later
of (A) the termination date, or (B) the effective date of the separation
agreement described below, or (C) as of the Change-in-Control.

 

Notwithstanding anything to the contrary in this Agreement, you shall not be
entitled to any Termination Benefits unless (a) within 60 days of your date of
termination, you first (i) enter into, do not revoke, and comply with the terms
of a separation agreement in a form acceptable to the Company, which shall
include a general release in favor of the Company and related persons and
entities, and other provisions regarding non-competition, confidentiality,
cooperation, non-disparagement and the like as may be included in the Company’s
then current form of separation agreement (the “Release”); (ii) resign from any
and all positions, including, without implication of limitation, as a director,
trustee, and officer, that you then hold with the Company and any affiliate of
the Company; and (iii) return all Company property and comply with any
instructions related to deleting and purging duplicates of such Company
property, and (b) you comply with the terms of your Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement or any other similar
agreements with the Company. The Salary Continuation Payments shall commence
within 60 days after the date of termination and shall be made on the Company’s
regular payroll dates; provided, however, that if the 60-day period begins in
one calendar year and ends in a second calendar year, the Salary Continuation
Payments shall begin to be paid in the second calendar year. In the event you
miss a regular payroll period between the date of termination and the first
Salary Continuation Payment, the first Salary Continuation Payment shall include
a “catch up” payment.

 



 

 

 

William Geist

Employment Agreement

Page 5

 

For purposes of this Section:

 

“Cause” means the occurrence of any of the following (and, if applicable, that
the Company has complied with the Cause Process (hereinafter defined) following
the occurrence of a circumstance subject to the Cause Process): (i) theft,
fraud, embezzlement, misappropriation of assets or property of the Company, or
material violation of your Non-Competition, Non-Solicitation, Confidentiality
and Assignment Agreement; (ii) dishonesty, gross negligence, misconduct, neglect
of duties, or breach of fiduciary duty to the Company; (iii) violation of
federal or state securities laws; (iv) breach of an employment, consulting or
other agreement with the Company; (v) the conviction of a felony, or any crime
involving moral turpitude, including a plea of guilty or nolo contendere; or
(vi) continued, willful and deliberate non-performance by you of your duties
hereunder (other than by reason of your physical or mental illness, incapacity
or disability).

 

“Cause Process” means that (1) the Company has reasonably determined in good
faith that a “Cause” condition has occurred; (2) the Company has notified you in
writing of the first occurrence of the Cause condition within 60 days of the
first occurrence of such condition; (3) you are provided a period of 30 days
following such notice (the “Cause Cure Period”) to remedy the condition; (4)
notwithstanding such efforts, the Company reasonably and in good faith
determines at the end of the Cause Cure Period that the Cause condition
continues to exist; and (5) the Company terminates your employment within 30
days after the end of the Cause Cure Period. If you cure the Cause condition
during the Cause Cure Period, Cause shall be deemed not to have occurred. The
Company shall not be required to follow the Cause Process as to those conditions
which it reasonably determines in good faith cannot be cured within the Cause
Cure Period. For the avoidance of doubt, you and the Company acknowledge and
agree that clauses (i), (iii) and (v) cannot be cured, and shall not be subject
to the requirements of the Cause Process.

 



 

 

 

William Geist

Employment Agreement

Page 6

 

“Change-in-Control” means the occurrence of any of the following events: (i) any
“Person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; (ii) a change in the
composition of the Company’s Board of Directors occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); (iii) the consummation of a merger or
consolidation of the Company, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or the parent of such
corporation) at least fifty percent (50%) of the total voting power represented
by the voting securities of the Company or such surviving entity or parent of
such corporation, as the case may be, outstanding immediately after such merger
or consolidation; or (iv) the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

“Good Reason” means that you have complied with the Good Reason Process
following the occurrence of any of the following actions undertaken by the
Company without your express prior written consent: (i) the material diminution
in your responsibilities, authority and function; (ii) a material reduction in
your base salary, provided, however, that Good Reason shall not be deemed to
have occurred in the event of a reduction in your base salary that is pursuant
to a salary reduction program affecting or a material portion of the similarly
situated senior level employees of the Company and that does not adversely
affect you to a greater extent than such similarly situated employees; (iii) in
the Change-in-Control Period, a material reduction in your compensation (which
includes base salary, bonus opportunities, and long term incentive
opportunities); and (iv) a change in the geographic location at which you must
regularly report to work and perform services of more than thirty (30)miles,
except for required travel on the Company’s business; or (v) a material breach
by the Company of any of its obligations to you under its employment agreements
with you.

 

“Good Reason Process” means that (1) you have reasonably determined in good
faith that a “Good Reason” condition has occurred; (2) you have notified the
Company in writing of the first occurrence of the Good Reason condition within
30 days of the first occurrence of such condition; (3) the Company is provided
with a period of 30 days following such notice (the “Cure Period”) to remedy the
condition; (4) notwithstanding such efforts, you reasonably and in good faith
determine at the end of the Cure Period that the Good Reason condition continues
to exist; and (5) you terminate your employment within 30 days after the end of
the Cure Period. If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

 



 

 

 

William Geist

Employment Agreement

Page 7

 

10.               Section 280G:

 

  (a) If any payment or benefit you would receive under this Agreement, when
combined with any other payment or benefit you receive pursuant to a
Change-in-Control (for purposes of this Section, a “Payment”) would constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and, but for this sentence, be subject to
the excise tax imposed by Code Section 4999 (the “Excise Tax”), then such
Payment shall be either: (i) the full amount of such Payment; or (ii) such
lesser amount (a “Reduced Payment”) as would result in no portion of the Payment
being subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local employment taxes, income taxes
and the Excise Tax, results in your receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax.

 

(b)With respect to Section 10(a), if there is more than one method of reducing
the Reduced Payment amount that would result in no portion of the Payment being
subject to the Excise Tax, then the Payment shall be reduced or eliminated in
the following order: (i) cash payments; (ii) taxable benefits; (iii) nontaxable
benefits; and (iv) accelerated vesting of equity awards in a manner that
maximizes the amount to be received by you.

 

(c)The determination of whether Section 10(a)(i) or (ii) applies, and the
calculation of the amount of the Reduced Payment if applicable, shall be
performed by a nationally recognized certified public accounting firm as may be
designated by the Company (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations to both the Company and you within
fifteen (15) business days of the receipt of notice from you that there has been
a Payment, or such earlier time as is requested by the Company, in a form that
can be relied upon for tax filing purposes. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

(d)You may receive a Payment that is, in the aggregate, either more or less than
the amount described in Section 10(a)(i) or (ii) (as applicable, an
“Overpayment” or “Underpayment”). If it is finally determined by a court of
competent jurisdiction pursuant to a final non-appealable judgment, or the
Internal Revenue Service, or by the Accounting Firm upon request by either the
Company or you, that an Overpayment or Underpayment has been made, then: (i) in
the event of an Overpayment, you shall promptly repay the Overpayment to the
Company, together with interest on the Overpayment at the applicable federal
rate from the date of your receipt of such Overpayment until the date of such
repayment; and (ii) in the event of an Underpayment, the Company shall promptly
pay an amount equal to the Underpayment to you, together with interest on such
amount at the applicable federal rate from the date such amount would have been
paid to you had the provisions of Section 10(a)(ii) not been applied until the
date of payment.

 



 

 

 

William Geist

Employment Agreement

Page 8

 

11.              Section 409A: Anything in this Agreement to the contrary
notwithstanding, if at the time of your separation from service within the
meaning of Section 409A of the Code, the Company determines that you are a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that you become entitled to under this
Agreement on account of your separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after your separation from service, or (B) your death. If any
such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule. All in-kind benefits provided and
expenses eligible for reimbursement under this Agreement shall be provided by
the Company or incurred by you during the time periods set forth in this
Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon your termination of employment, then such payments or benefits
shall be payable only upon your “separation from service.” The Company and you
intend that this Agreement will be administered in accordance with Section 409A
of the Code. To the extent that any provision of this Agreement is ambiguous as
to its compliance with Section 409A of the Code, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A of the
Code. It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A. Neither the Company nor you shall have the right
to accelerate or defer the delivery of any such payments or benefits except to
the extent specifically permitted or required by Section 409A. The Company makes
no representation or warranty and shall have no liability to you or any other
person if any provisions of this Agreement are determined to constitute deferred
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such Section.

 

12.              No Guarantee of Tax Consequences: The Company makes no
guarantee of any tax consequences with respect to any payment hereunder,
including, without limitation, under Section 409A of the Code.

 

13.              No Mitigation: In no event, except as set forth expressly in
this or another agreement signed by you, shall you be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to you under any of the provisions of this Agreement and, subject to the
aforesaid exception, such amounts shall not be reduced whether or not you obtain
other employment.

 



 

 

 

William Geist

Employment Agreement

Page 9

 

14.              Return of Company Property: Upon termination of employment for
any reason, you shall promptly return to the Company any keys, credit cards,
passes, confidential documents or material, computer equipment, or other
property belonging to the Company, and you shall also return all writings,
files, records, correspondence, notebooks, notes and other documents and things
(including any copies thereof) containing confidential information or relating
to the business or proposed business of the Company or its affiliated entities
or containing any trade secrets relating to the Company or its affiliated
entities. For purposes of the preceding sentence, the term “trade secrets” shall
have the meaning ascribed to it under the Uniform Trade Secrets Act. You agree
to represent in writing to the Company upon termination of employment that you
have complied with the foregoing provisions of this Section.

 

15.              Assistance with Claims: You agree that, consistent with your
business and personal affairs, during and after your employment by the Company,
you will assist the Company and its affiliated entities in the defense of any
claims, or potential claims that may be made or are threatened to be made
against any of them in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), and will assist the Company
and its affiliated entities in the prosecution of any claims that may be made by
the Company or its affiliated entities in any Proceeding, to the extent that
such claims may relate to your employment or the period of your employment by
the Company. The Company agrees to reimburse you for your reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses. Any amounts to be paid to you pursuant to this Section 15 shall be
paid by the Company within no later than thirty (30) days of the date on which
you provide documentation to the Company that such expenses were incurred.

 

16.              Representation Regarding Other Obligations: This offer is
conditioned on your representation that you are not subject to any
confidentiality, non-competition agreement or any other similar type of
restriction that may affect your ability to devote full time and attention to
your work at the Company. If you have entered into any agreement that may
restrict your activities on behalf of the Company, please provide me with a copy
of the agreement as soon as possible.

 

17.              Restrictive Covenants: You will be required to sign the
Company’s “Employee Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement” as a condition of your employment. A copy of that
Agreement is enclosed. If the Company elects to enforce a non-competition
provision for which post-employment payments are required under applicable law
(“Non-Competition Payment”), the Company may apply the amount of any
Non-Competition Payment to the Termination Benefits.

 

18.              Other Terms: Your employment with the Company shall be on an
at-will basis. In other words, you or the Company may terminate employment for
any reason and at any time, with or without notice. In addition, as with all
employees, our offer to you is contingent on your submission of satisfactory
proof of your identity and your legal authorization to work in the United
States.

 

We are excited about the opportunity to work with you at Quanterix. If you have
any questions about this information, please do not hesitate to call. Otherwise,
please confirm your acceptance of this offer of employment by signing below and
returning a copy to me.

  

 

 

 

William Geist

Employment Agreement

Page 10

 

We are confident that with your background and skills, you will have an
immediate positive impact on our organization.

 

 

 



 

William Geist

Employment Agreement

Page 11

 

Sincerely,       /s/ Kevin Hrusovsky       Kevin Hrusovsky   CEO and Executive
Chairman       AGREED TO AND ACCEPTED        /s/ William Geist   William Geist  
    Date: November 2, 2020  

  

 



 